Citation Nr: 1640895	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-30 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating higher than 30 percent for adjustment disorder, including whether the reduction from 30 to 0 percent was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson






INTRODUCTION

The Veteran served in the U.S. Navy from September 2007 to April 2009.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The symptoms of her adjustment disorder have not improved.

2.  In resolving all doubt in her favor, her adjustment disorder causes total impairment.


CONCLUSIONS OF LAW

1.  The reduction of her rating from 30 percent to 0 percent for adjustment disorder was not proper.  The rating is restored.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.130, DC 9434 (2015).

2.  The criteria for a 100 percent rating are met for adjustment disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9434 (2015).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's adjustment disorder was rated as 30 percent disabling effective from April 2009, which was reduced to 0 percent effective from April 2014.  She has disagreed with these ratings.

The criteria for evaluating adjustment disorder are found at 38 C.F.R. § 4.130, 
DC 9434 (2015).

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126 (a) (2015).

The Board will initially address the propriety of the rating reduction.  In these types of cases, VA must establish, by a preponderance of evidence, that the rating reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

The reduction of the Veteran's adjustment disorder rating was based on the August 2012 and February 2014 VA examinations, wherein the examiners opined that the Veteran's symptoms were a result of a personality disorder, and that the Veteran no longer had adjustment disorder.  The RO reduced her rating to 0 percent because she is not service connected for a personality disorder.  The decision indicated that personality disorders are considered developmental defects and not considered an injury or a disease for which disability compensation is payable.  

The Board observes that, during this time frame, other clinicians continued to diagnose the Veteran with major depression or depressive disorder.  She was also found to be disabled by the Social Security Administration (SSA) due to bipolar, intermittent explosive disorder, posttraumatic stress disorder, and personality disorder, since April 2009.  An April 2012 psychological evaluation showed a diagnosis of depressive disorder, and her symptoms included low frustration tolerance, feelings of inadequacy, impaired concentration, anxiety, and depression.  A September 2014 medical opinion showed a diagnosis of major depression, with symptoms of unprovoked irritation and difficulty adapting.  That clinician opined that her instability of mood and feelings of depression precluded her from working.

Accordingly, the Board finds the preponderance of the evidence does not show an improvement in her symptoms.  Indeed, the record suggests that her symptoms leave her unemployable.  A change of diagnosis, without an accompanying improvement in symptoms, is insufficient to reduce a rating; here, there are only two opinions (out of voluminous records) opining that the diagnosis is changed.  In short, the reduction in her rating was not proper.  

The Board observes that it is not clear which diagnosis causes which symptoms.  VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  In Mittleider v. West, which also involved a service-connected acquired psychiatric disability and a nonservice-connected personality disorder, the Court found that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, then 38 C.F.R. § 3.102, which requires the Board to employ reasonable doubt, dictates that such signs and symptoms be attributed to the service-connected disability.  Mittleider, 11 Vet. App. 181 (1998).  Accordingly, because the preponderance of the evidence does not distinguish between symptoms, neither will the Board.

The next inquiry is whether she is entitled to a higher rating.  

After review of the evidence, and in resolving all doubt in her favor, the Board finds that she is entitled to a 100 percent rating.  The July 2009 VA examination showed problems maintaining her temper.  She reported that she would cut herself off from people if she thought they were preparing to disrespect or force their opinion on her, which happens at least once a week.  She did not have any close friends, and reported not feeling close to anyone.  The examiner clarified that this was better described as hypervigilance with respect to relationships, rather than estrangement. She also reported she and her brother do not get along, although she was at that time living with both him and her mother.  She reported frequent "road rage."  During the examination, she made little eye contact.  Her affect was constricted.  Her performance on mathematical testing (digits forwards and backwards, serial 7's) was lower than expected for her age, and she had great difficulty attending to the task.  The examiner noted that her attention was normal but concentration was irregular.  Her executive functioning was not strong.

In 2010, she had at least five hospitalizations for mental health treatment.  She had been acting extremely agitated at home, breaking and throwing things, and having a hard time interacting with her mother.  Upon admission to treatment in July 2010, she had to be chemically restrained due to agitation, which was brought on because she was unable to find a book she had brought with her.  She reported that her anger makes her want to hurt people.  She also entered substance abuse treatment but was discharged early from a program because her anxiety was preventing her from being able to participate.  She was found to have intense anger problems and mood swings.  In August 2010, she was admitted for inpatient treatment of depression, at which time it was observed that her insight was low and judgment was poor.  In December 2010, it was noted that her insight into her psychiatric condition was poor, and her judgment concerning everyday activities and social situations was poor.  Her GAF in 2010 varied from a low of 21 to a high of only 48.

In March 2011, the Veteran discovered she was pregnant.  Her psychiatrist noted that her treatment team should have ensured that she had birth control, as some of her prescriptions are known to cause birth defects.  That clinician opined that the Veteran would not do well off her medication.  In April 2011, it was noted the Veteran had only had one mental health hospitalization in the preceding six months.  She was no longer living with her family, and attempting to participate in a program for homeless veterans.  In June 2011, however, she attempted suicide by overdosing her medication, and was again admitted for treatment and observation.

In January 2012, the Veteran was attempting to re-integrate into the community.  Her social worker noted the Veteran was labile, becoming tearful at times.  She reported to her social worker that she had unilaterally reduced her medication because she did not want to become dependent on it; consequently, she was also reporting an increase in her depression and other symptoms.  An April 2012 psychological evaluation shows depression, difficulty concentrating, low motivation and a preference to be alone.  She complained of anxiety around other people and feeling that they are out "to get" her.  She was found to be easily upset.  That clinician found her to have a low tolerance for frustration, a difficulty interacting inappropriately, and trouble responding to changes in her routine or environment.  The August 2012 VA examiner found her to have symptoms of depression, anxiety, suspiciousness, sleep impairment, impaired judgment, disturbance of motivation and mood, and panic attacks more than once per week.  She reported frequent suicidal ideation, as well as some homicidal ideation.  

She was hospitalized for substance abuse and mental health treatment in December 2013, but was discharged early due to her disruptive behavior.  One of her diagnoses at that time was bipolar disorder with psychoses, and she was noted to be hyper religious and dogmatic during treatment sessions.  She adamantly refused medication or other treatment, and was released because it was determined she was not a danger to herself or others.  

In September 2014,  a private psychiatrist opined that her mood instability and feelings of depression precluded her from working.  

Although the evidence is not as developed for the more recent years, the Board finds the evidence adequately shows total impairment.  Although her symptoms showed improvement at times, this improvement has not been sustained.  She has been found to have poor insight and poor judgment.  She has poor relationship with her family.  She has no friends.  Her symptoms affect her ability to handle new situations and to deal effectively with people.  She has been shown to act out physically and aggressively.  She has attempted suicide and been hospitalized numerous times.  SSA has found her unable to work and disabled since April 2009.  Indeed, she has not worked, or attended school.  Accordingly, a 100 percent rating is warranted.







ORDER

The reduction from a 30 percent rating to a 0 percent rating for adjustment disorder was not proper, and the Veteran's 30 percent initial rating for adjustment disorder is restored.

A 100 percent initial rating for adjustment disorder is granted.





______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


